Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4, 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20090073079 A1) in view of Guo (US Pub. No: 20070146248).
Regarding claim 1:
Miller discloses a display motherboard (display Panel), comprising:  
 a plurality of rows of display units (display units corresponding to tiles 20, Fig. 1), wherein each of the display units  comprises a plurality of light emitting elements (OLEDs) and pixel  driving circuits (24, 26, Fig. 1) in one-to-one correspondence with the light emitting elements ([0047], abstract), and each of the display units comprises a first side (Upper side) and a second side (lower side) opposite to each other, and the second side (lower side ) of the display unit is an IC bonding side ([0050, 0034-0035], Fig. 1); 
wherein the display motherboard comprises a first side edge and a second side edge opposite to each other, the first side edge of the display motherboard is provided with a first row of display units and the second side edge of the display motherboard is provided with a second row (see Fig. 1); an electrode (32) overlap area of the first row of display units is gradually increased from a second side (upper side of 20) to a first side (lower side of 20) of the first row of display units (see Fig. 1); an electrode overlap area  of the of the second row of display units is gradually increased from a first side (upper side) to a second side (lower side) of the second row of display units (([0036], Fig. 1) (note that the first side of each of the display units is an upper side, and the second side is a lower side, first row is disposed at the first side of the display  and a second row of display units disposed at the second side of the display , electrode (e.g. 32, ) overlap of upper half  display unit corresponding to tiles 20 display units ,  gradually increased from the upper side to the lower side. The electrode overlap area 54   display units corresponding to lower half of display area that is corresponding to tiles 22, gradually increased from the second side to the first side of the row of display units    see the illustration of Fig. 1, (0050, 0034-0035, Fig. 1).
Miller discloses pixels on the row of display unit (Fig. 1) along with other limitations a recited in claim 1 (see the discussion in the rejection of the claims), but Miller does not specifically disclose each of the pixel driving circuits comprises a storage capacitor and an area of the storage capacitor on the row of display units.
However, Guo (US Pub. No: 20070146248) discloses each of the pixel driving circuits (300) comprises a storage capacitor (C1) and an area of the storage capacitor on the row of display units (see Fig. 3) ([0031-0036], claim 20 I Guo’s reference). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller with the teaching of Guo, thereby the electrode overlap area of the storage capacitor of the pixel row of display units could be increased from one side to another side. In this configuration the system would provide and high-efficient data transmission in the display device.
Regarding claim 7:
 Miller discloses a display pane, comprising steps of: providing a substrate (display substrate) ([0035-0036]);
forming a plurality of rows of display units (e.g. rows in tiles  20, Fig.1) on the substrate to obtain a display motherboard (display panel, see Fig. 1), wherein each of the display units comprises a plurality of light emitting elements (OLEDs for tiles 20, see abstract and [0047]) and pixel driving circuits (row driver, 24) in one-to-one correspondence with the light emitting elements (see Fig. 1, [0034-0035]),   and each of the display units comprises a first side (tiles display section for row driver 24 has upper side  ) and a second side (lower side)  opposite to each other (0050, 0034-0035, Fig. 1), and the second side of the display unit is an IC bonding side (integrally connected to lower side), wherein the display motherboard comprises a first side edge and a second side edge (Upper side and lower side of display in Fig. 1) opposite to each other, wherein a first row of display units is disposed at the first side edge of the display motherboard (see Fig. 1), and a second row of display units is disposed at the second side edge of the display motherboard (row of tiles display connected to lower side of the display, see Fig. 1(0050, 0034-0035, Fig. 1);
 a first side of the first row of display units (20, plurality display in first row) corresponds to the first side edge of the display motherboard , and an electrode (32) overlap on the first side of the first row of display units is larger than an electrode (54) overlap area on a second side of the first row of display units; a second side of the second row of display units corresponds to the second side edge of the display motherboard, and an electrode overlap area on the second side of the second row of display units is larger than an electrode overlap area on a first side of the second row of display units; cutting the display motherboard to acquire a plurality of display panels (i.e. upper panel and lower panel cutting by 54), wherein each of the display panels comprises one of the display units ([0036], Fig. 1), (note that the first side of each of the display units is an upper side, and the second side is a lower side, first row is disposed at the first side of the display  and a second row of display units disposed at the second side of the display , electrode (e.g. 32, ) overlap of upper half  display unit corresponding to tiles 20 display units ,  gradually increased from the upper side to the lower side. The electrode overlap area 54   display units corresponding to lower half of display area that is corresponding to tiles 22, gradually increased from the second side to the first side of the row of display units    see the illustration of Fig. 1, ([0050, 0034-0035, Fig. 1]).
Miller discloses pixels on the row of display unit (Fig. 1) along with other limitations a recited in claim 7 (see the discussion in the rejection of the claims), but Miller does not specifically disclose each of the pixel driving circuits comprises a storage capacitor and an area of the storage capacitor on the row of display units.
However, Guo (US Pub. No: 20070146248) discloses each of the pixel driving circuits (300) comprises a storage capacitor (C1) and an area of the storage capacitor on the row of display units (see Fig. 3) ([0031-0036], claim 20 I Guo’s reference). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller with the teaching of Guo, thereby the electrode overlap area of the storage capacitor of the pixel row of display units could be increased from one side to another side. In this configuration the system would provide and high efficient data transmission in the display device. 

Regarding claim 4:
Miller discloses wherein an electrode (32) overlap area of the storage capacitor on the first side of the first row of display units is 1%.-10% larger than an electrode (54) overlap area of the second side of the first row of display units; and an electrode overlap area (32)  of the storage capacitor on the second side of the second row of display units is 1%.-.10% larger than an electrode overlap area (54) of the on the first side of the second row of display units (see Fig.1 [0050, 0034-0035]).
Guo (US Pub. No: 20070146248) discloses each of the pixel driving circuits comprises a storage capacitor (C) and an area of the storage capacitor on the row of display units (see Figs. 1-3) ([0036], claim 20 in Guo’s reference).Same motivation as applied to claim 1.
Regarding claims 6 and 13:
Miller discloses a display panel comprising a display unit according to claim 1 (see Fig. 1, [0036], [0050]).  
Regarding claim 8:
Miller discloses wherein the electrode overlap area (54) of the first row of display units is gradually increased from the second side to the first side of the first row of display units; and the electrode overlap area of the second row of display units is gradually increased from the first side to the second side of the second row of display units (see Miller Fig. 1, [0034-0036]). 
Miller as modified by Guo (US Pub. No: 20070146248) discloses each of the pixel driving circuits comprises a storage capacitor (C) and an area of the storage capacitor on the row of display units (see Figs. 1-3) ([0036], claim 20 I Guo’s reference). Same motivation as applied to claim 7.
3.	Claims 2-3, 5, 11-12, 14, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2:
 The closest art of record singly or in combination fails to teach or suggest the limitations “a size of the first half-plate and a size of the second half-plate correspond to a size of an evaporation device, respectively; the first half-plate comprises a first side edge and a second side edge opposite to each other, wherein the first row of display units is disposed at the first side edge of the first half-plate, and a third row of display units is disposed at the second side edge of the first half-plate; the second half-plate comprises a first side edge and a second side edge opposite to each other, wherein a fourth row of display units is disposed at the first side edge of the second half-plate, and the second row of display units is disposed at the second side edge of the second half-plate; a second side of the third row of display units corresponds to the second side edge of the first half-plate, and an electrode overlap area of the storage capacitor of the third row of display units is gradually increased from a first side to the second side of the third row of display units; and a first side of the fourth row of display units corresponds to the first side edge of the second half-plate, and an electrode overlap area of the storage capacitor of the fourth row of display units is gradually increased from a second side to the first side of the fourth row of display units” (see Applicant’s disclosure the illustration in Fig. 2-3). 
Regarding claim 9:
 The closest art of record singly or in combination fails to teach or suggest the limitations “  forming a plurality of light emitting elements by performing evaporation over each of the driving arrays of the second half-plate, wherein each of the driving arrays and its corresponding light emitting element form a display unit; wherein the first half-plate comprises a first row of display units disposed at the first side edge and a third row of display units disposed at the second side edge, wherein a second side of the third row of display units corresponds to the second side edge of the first half-plate, and an electrode overlap area of the storage capacitor of the third row of display units is gradually  increased from a first side to the second side of the third row of display units; the second half-plate comprises a fourth row of display units disposed at the first side edge and a second row of display units disposed at the second side edge, wherein a first side of the fourth row of display units corresponds to the first side edge of the second half-plate, and an electrode overlap area of the storage capacitor of the fourth row of display units is gradually increased from a second side to the first side of the fourth row of display units”. 
Responds to Applicant’s argument
Applicant’s argument filed on 02/22/2022 has been considered but are not persuasive. More specifically the Applicant argues that “Miller does not specifically disclose each of the pixel driving circuits comprises a storage capacitor and an area of the storage capacitor on the row of display units.  Guo discloses a flat panel display. Throughout the whole description of Guo, it only discloses that “a method of operating a display includes charging storage capacitors of a row of pixel circuits of a display. A storage capacitor 107 stores pixel data for controlling the driving transistor 109”, it does not disclose progressive compensation of the storage capacitor.
Applicant also argues that “Guo does not disclose the technical feature of “an electrode overlap area of the storage capacitor of the first row of display units is gradually increased from a second side to a first side of the first row of display units; an electrode overlap area of the storage capacitor of the second row of display units is gradually increased from a first side to a second side of the second row of display units” in claims 1 and 7 either, and provides no teaching or inspiration. That is, Guo does not cure the deficiency of Miller.
In responds the examiner disagrees with the Applicant’s point of view. Note that Examiner gives a broadest reasonable interpretation towards the claimed language as recited in the claim 1.  Miller discloses pixels on the row of display unit (Fig. 1) along with other limitations a recited in claims 1 and 7 (see the discussion in the rejection of the claims), but Miller does not specifically disclose each of the pixel driving circuits comprises a storage capacitor and an area of the storage capacitor on the row of display units.
However, Guo (US Pub. No: 20070146248) discloses each of the pixel driving circuits (300) comprises a storage capacitor (C1) and an area of the storage capacitor on the row of display units (see Fig. 3) ([0031-0036], claim 20 I Guo’s reference). Thereby, combining the reference of Miller and Guo would be obvious too meet the limitations as recited in the claims 1 and 7.
Pertinent art of record
 
4.	Yamazaki (US 20080106541) discloses display device with pixel circuits. 

Conclusion 

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Inquiry

6.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692